DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.   Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takeuchi et al (JP 2015-017249, based on machine translation submitted in IDS on August 8, 2019).

3. Takeuchi et al discloses an olefinic resin microporous film that is uniaxially stretched, wherein:

2) the microporous olefinic film is produced by the following process:   
    a) extruding the olefinic resin in an extruder at a draw ratio of 50-300 ([0044]) and film-forming rate of 10-300 m/min ([0046]);
    b) a curing step for the olefinic resin film at a temperature in the range of 
(Tmresin-30ºC) to (Tmresin-5ºC) ([0057]);
    c) a stretching step of uniaxially stretching the olefinic resin film at a stretching ratio of 1.05-3 times and stretching rate of 20-3000%/min, and 15-150%/min ([0064])
    d) an annealing step ([0077]);
3) the microporous stretched olefinic resin film is having air permeability of 100-400 s/100ml ([0024]) and porosity of 30-70% ([0030], as to instant claims 3 and 8).

4. Though Takeuchi et al does not recite the maximum value of a light transmittance being when the main surface of the synthetic resin microporous film is not orthogonal to an entering direction of the light rays having a wavelength of 600 nm, or at an angle θ being 30-70º, since the microporous stretched olefinic film of Takeuchi et al is the same as that claimed in instant invention, i.e. comprises the same propylene homopolymer having the same Mw, MWD and Tm as that disclosed and exemplified in instant invention, is produced by the same process including Takeuchi et al will inherently comprise, or alternatively would be reasonably expected to comprise,  the maximum value of a light transmittance being when the main surface of the synthetic resin microporous film is not orthogonal to an entering direction of the light rays having a wavelength of 600 nm, or at an angle θ being 30-70º, and the gas permeability based on 16 micron film in the range of 10-150 sec/100 mL, as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed films, if not taught, may be very well met by the films of Takeuchi et al, since the films of Takeuchi et al are essentially the same and made in essentially the same manner as applicants’ films, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Takeuchi et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the microporous olefinic film of Takeuchi et al for making separators of lithium batteries as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 


6.   Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobaru et al (US 2014/0335423).

7. Kobaru et al discloses a propylene-based resin microporous film that is uniaxially stretched, wherein:
1) the  propylene-based resin, specifically propylene homopolymer ([0012]), having Mw of 250,000-500,000 ([0010], Abstract);  MWD of 7.5-12 ([0015]) and Tm of 160-170ºC ([0027]); specifically exemplified propylene homopolymer having Mw of 371,000-427,000 and MWD of 8.0-9.5, Tm of 165ºC (Table 1, as to instant claims 4, 5, 9, 10);
2) the microporous propylene-based film is produced by the following process:   
    a) extruding the polypropylene resin in an extruder at a draw ratio of 50-300 ([0058]) and film-forming rate of 10-300 m/min ([0060], [0052]);
resin-30ºC) to (Tmresin-1ºC) ([0053], [0064]);
    c) a stretching step of uniaxially stretching the propylene-based resin film at a stretching ratio of 1.05-3 times and stretching rate of 20-3000%/min ([0075]-[0085]);
    d) an annealing step ([0087]);
3) the microporous stretched propylene-based resin film is having gas permeability of 50-400 s/100ml (Abstract, [0041]) and porosity of 45-70% ([0039], as to instant claims 3 and 8).

8. Though Kobaru et al  does not recite the maximum value of a light transmittance being when the main surface of the synthetic resin microporous film is not orthogonal to an entering direction of the light rays having a wavelength of 600 nm, or at an angle θ being 30-70º, since the microporous stretched propylene-based film of Kobaru et al is the same as that claimed in instant invention, i.e. comprises the same propylene homopolymer having the same Mw, MWD and Tm as that disclosed in instant invention, is produced by the same process including extruding/curing/stretching/annealing steps as those used for making the microporous stretched propylene-based resin film of instant invention, therefore, the microporous stretched propylene-based resin film of Kobaru et al will inherently comprise, or alternatively would be reasonably expected to comprise,  the maximum value of a light transmittance being when the main surface of the synthetic resin microporous film is not orthogonal to an entering direction of the light rays having a wavelength of 600 nm, or at an angle θ being 30-70º, and the gas permeability based on 16 micron film in the range of 10-150 sec/100 mL, as well.
Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed films, if not taught, may be very well met by the films of Kobaru et al, since the films of Kobaru et al are essentially the same and made in essentially the same manner as applicants’ films, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  As to instant claims 6-7, 11-12, the microporous films is used as a separator in lithium ion battery (Abstract, Title, [0009]). 

	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.     Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of a copending application 16/484,667 (published US 2020/0014012) in view of Kobaru et al (US 2014/0335423). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

11.  The copending application 16/484,667 claims:
a synthetic resin microporous film comprising a synthetic resin, the synthetic resin microporous film being stretched, the synthetic resin microporous film having, 
a degree of gas permeability is 10 sec/100mL/16µm or more and 150 sec/100mL/16µm or less, and a porosity is 40% or more and 70% or less.  
The synthetic resin includes an olefin-based resin.  
Further claimed a separator for a power storage device comprising the synthetic resin microporous film and a power storage device comprising the separator for a power storage device.  

 
12. Though the application 16/484,667 does not explicitly claim the olefin resin being propylene-based resin,
Kobaru et al discloses a propylene-based resin microporous film that is uniaxially stretched, wherein:
1) the  propylene-based resin, specifically propylene homopolymer ([0012]), having Mw of 250,000-500,000 ([0010], Abstract);  MWD of 7.5-12 ([0015]) and Tm of 160-170ºC ([0027]); specifically exemplified propylene homopolymer having Mw of 371,000-427,000 and MWD of 8.0-9.5, Tm of 165ºC (Table 1, as to instant claims 4, 5, 9, 10);
2) the microporous olefinic film is produced by the following process:   
    a) extruding the propylene-based resin in an extruder at a draw ratio of 50-300 ([0058]) and film-forming rate of 10-300 m/min ([0060], [0052]);
    b) an aging step for the propylene-based resin film at a temperature in the range of 
resin-30ºC) to (Tmresin-1ºC) ([0053], [0064]);
    c) a stretching step of uniaxially stretching the propylene-based resin film at a stretching ratio of 1.05-3 times and stretching rate of 20-3000%/min ([0075]-[0085]);
    d) an annealing step ([0087]);
3) the microporous stretched propylene-based resin film is having gas permeability of 50-400 s/100ml (Abstract, [0041]) and porosity of 45-70% ([0039], as to instant claims 3 and 8).

13. Since both the application 16/484,667 and Kobaru et al are related to microporous olefin-based films for use as a separator in lithium battery, and thereby belong to the same field of endeavor, wherein Kobaru et al recites the use of a propylene-based resin as the olefin-based resin, therefore, based on the combined teachings of the application 16/484,667 and Kobaru et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the propylene-based resin as the olefin-based resin to make the microporous film of the application 16/484,667 as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
14. Though the application 16/484,667 does not claim the maximum value of a light transmittance being when the main surface of the synthetic resin microporous film is not orthogonal to an entering direction of the light rays having a wavelength of 600 nm, or at Kobaru et al is the same as that claimed in instant invention, i.e. comprises the same propylene polymer having the same Mw, MWD and Tm as that disclosed in instant invention, is produced by the same process including extruding/curing/stretching/annealing steps as those used for making the microporous stretched propylene-based resin film of instant invention, therefore, the microporous stretched propylene-based resin film of the application 16/484,667 in view of  Kobaru et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise,  the maximum value of a light transmittance being when the main surface of the synthetic resin microporous film is not orthogonal to an entering direction of the light rays having a wavelength of 600 nm, or at an angle θ being 30-70º, and the gas permeability based on 16 micron film in the range of 10-150 sec/100 mL, as well.
The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions/films, if not taught, may be very well met by the films of the application 16/484,667 in view of Kobaru et al, since the films of the application 16/484,667 in view of Kobaru et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

 15.    Claims 1-12 are directed to an invention not patentably distinct from claims 1-7 of a copending application 16/484,667 (published US 2020/0014012) in view of Kobaru et al (US 2014/0335423).
Specifically, see the discussion in paragraphs 10-14 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).   The application 16/484,667, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon 

Conclusion
16.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0079580; US 2014/0356730; US 2014/0349195 (US 9,362,540); US 2020/0381689. All of the above references are related to microporous stretched films used for making separators of batteries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764